People v Keller (2016 NY Slip Op 03528)





People v Keller


2016 NY Slip Op 03528


Decided on May 4, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
JOSEPH J. MALTESE, JJ.


2014-10891
2014-10892
 (Ind. No. 929-13, S.C.I. No. 2683-13)

[*1]The People of the State of New York, respondent, 
vAlmalik Keller, appellant.


Robert C. Mitchell, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Marcia R. Kucera of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from (1) a judgment of the County Court, Suffolk County (Efman, J.), rendered November 3, 2014, convicting him of grand larceny in the third degree, grand larceny in the fourth degree, and petit larceny, under Indictment No. 929-13, upon his plea of guilty, and imposing sentence, and (2) a judgment of the same court, also rendered November 3, 2014, convicting him of grand larceny in the fourth degree under Superior Court Information No. 2683-13, upon his plea of guilty, and imposing sentence.
ORDERED that the judgments are affirmed.
Contrary to the defendant's contention, the County Court's determination that the defendant violated the conditions of his release under the judicial diversion program was consistent with due process requirements and supported by reliable and accurate evidence, namely, the contents of the presentence report (see CPL 216.05[9][b]; see People v Travers, 95 AD3d 1239, 1240; cf. People v Fiammegta, 14 NY3d 90, 97; People v Outley, 80 NY2d 702, 713). The defendant's contention that the court improperly relied on certain information in the presentence report is without merit (see People v Mathieu, 83 AD3d 735, 737; People v Guevara, 68 AD3d 1738, 574; People v Mereness, 43 AD3d 473, 474). We also note that section 24 of the judicial diversion program contract signed by the defendant on January 13, 2014, specifically provides that "[h]earsay evidence is admissible for the purpose of establishing a violation of the contract." The defendant's further contention that he was not afforded an opportunity to rebut the contents of the presentence report is unsupported by the record.
The defendant's remaining contention regarding the excessiveness of the sentence he received pursuant to the plea agreement is without merit (see People v Wynn, 40 AD3d 893, 894; People v Deale, 29 AD3d 602, 603; People v Catts, 26 AD3d 341).
MASTRO, J.P., CHAMBERS, ROMAN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court